Judgment modified by eliminating therefrom paragraph 4 and substituting therefor the following: “ That the defendants shall in all respects finish and complete the house and garage at their own cost and expense in a good, sufficient and workmanlike manner.” As so modified, the judgment is affirmed, without costs. Closing of title is set for the 1st day of August, 1927, at ten o’clock in the forenoon. If the house and garage be not completed, and if the wives of the defendants refuse to join, application may be made to the court at *778Special Term, at the foot of the judgment, for abatement or such other relief as plaintiff may deem herself entitled to. Findings of fact and conclusions of law inconsistent with this decision are reversed and new findings will be made in accordance herewith. Kelly, P. J., Young, Kapper, Lazansky and Hagarty, JJ., concur. Settle order on notice.